UNITED STATES DISTRICT COURT                                     USDC-SDNY
                                                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ELECTRONICALLY FILED
                                                                 DOC#:

 MALIBU MEDIA, LLC,
                                                                 DATE FILED: 11 /;>I IC\ I
                             Plaintiff,
                                                                No. 19-CV-2376 (RA)
                        V.
                                                                        ORDER
 JOHN DOE subscriber assigned IP address
 108.30.54.43,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

        On October 29, 2019, Plaintiff filed a letter requesting an extension of time to effectuate

service upon John Doe Defendant, and sought to extend the deadline to December 17, 2019. The

Court granted this request on October 30, 2019 (Dkt. 21). On November 1, 2019, Plaintiff filed a

notice of voluntary dismissal without prejudice as to Defendant John Doe. No other Defendants

are named in this action. On November 7, 2019, the Court informed Plaintiff that ifit did not hear

otherwise from Plaintiff by November 14, 2019, it would dismiss this action with prejudice (Dkt.

24). Plaintiff has not filed any response to the Court's November 7th Order.

       Rule 41(b) of the Federal Rules of Civil Procedure provides that a district court may

dismiss an action if "the plaintiff fails to prosecute or otherwise comply with [the] rules or a court

order." Fed. R. Civ. P. 41(b); see also Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014).

Under Rule 41(b), a district court may dismiss an action sua sponte for failure to prosecute after

notifying the plaintiff. LeSane v. Hall's Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001).

Because the Court has not received any response from Plaintiff, including any indication that he

intends to pursue this case, the instant action is dismissed with prejudice pursuant to Federal Rule
of Civil Procedure 41 (b). The Clerk of Court is respectfully directed to close the case.



SO ORDERED.

Dated:     November 21, 2019
           New York, New York

                                                  Ro 1 Abrams
                                                  United States District Judge




                                                 2
